DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 directed to invention of Group II non-elected without traverse in the reply filed 1/21/21.  Accordingly, claims 11-19 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner' s amendment was given in an interview with Hopeton Walker (64808) on 5/28/21.

The application has been amended as follows: 
In the Claims: 
Claim 10. (Currently Amended) The sensor element according to claim 9, wherein the movable portion includes: 
	a center portion supported by the first beam and the second beam, 
	a plurality of wing portions, wherein each wing portion of the plurality of wing portions has a shape symmetric with respect to the center portion, and 
	a plurality of weight portions, wherein the plurality of weight portions corresponds to the plurality of wing portions.
Claim 11. (Canceled)

Claim 13. (Canceled)
Claim 14. (Canceled)
Claim 15. (Canceled)
Claim 16. (Canceled)
Claim 17. (Canceled)
Claim 18. (Canceled)
Claim 19. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art includes Kim. Kim fails to teach, suggest, or make obvious the features of claims 1 and 20 including a second acceleration detector unit that is disposed on each of the first beam and the second beam and outputs a second detection signal corresponding to an amount of deformation of each of the first beam and the second beam. The beams 113a” of Kim are supportive and formed with the base 113. They are not taught or suggested to be a flexible and therefore would a person having ordinary skill in the art would not reasonably be motivated to place any acceleration detection on the beams 113”. The flexible part of the device of Kim is the beam 112 which is provided with multiple sensing units 114 per beam 112, Figs. 2, 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/28/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861